Title: From James Madison to Robert Taylor, 30 January 1826
From: Madison, James
To: Taylor, Robert


        
          Dear Sir
          Montpr. Jany 30. 1826
        
        I recd. by yesterday’s mail yours of the 26 inst: enclosing a Copy of the amendment to the Constitution of the U.S. proposed in the Senate, and asking my opinion on the subject.
        It seems to be generally agreed that some change in the mode of electing the Executive Magistrate is desirable, that would produce more uniformity & equality; with a better security for concentrating the Major will of the Nation, and less risk of an eventual decision in the National Legislature.
        The amendment reported by the Committee of the Senate is very ably prepared & recommended. But I think there are advantages in the intervention of Electors, and inconveniences in a direct vote by the people, which are not sufficiently adverted to in the Report.
        One advantage of Electors, is, that as Candidates, & still more as competitors, personal [sic] known in the Districts, they will call forth the greater attention of the people. Another advantage is, that altho’ generally the mere mouths of their Constituents, they may be intentionally left sometimes to their own judgement, guided by further information that may be acquired by them: And finally, what is of material importance, they will be able, when ascertaining, which may not be till a late hour, that the first choice of

their Constituents is utterly hopeless, to substitute, in their electoral vote the name known to be their second choice.
        If the election be referred immediately to the people, however they may be liable to an excess of excitement on particular occasions. They will on ordinary occasions and where the Candidates are least known feel too little; yielding too much to the consideration, that in a question depending on Millions of votes, individual ones are not worth the trouble of giving them. There would be great encouragement therefore for active partizans to push up their favorites to the Upper places on the list, and by that means force a choice between candidates, to either of whom, others lower on the list, would be preferred. Experience gives sufficient warning of such results.
        An election by Districts, instead of general tickets, & State Legislatures, and an avoidance of a decision by the House of Representatives voting by States, would certainly be changes much for the better: and a combination of them, may be made perhaps acceptable both to the large and to the small States. I subjoin the Sketch of an elective process which occurred to me some years ago, but which has never been so thoroughly scrutinized as to detect all the flaws that may lurk in it. “The Electors of President to be chosen in Districts: Each to give two votes, one naming his first choice, the other his next choice. If there be a majority of all the Electors for the first name, he to be President; if not a majority for the first, and one for the next, he to be so: if no majority for either, then a choice to be made by joint ballot of the two Houses of Congress, from the two names having the two highest votes on the two lists of names taken together. A Vice President might be chosen in like manner.” Such a process would avoid the objections to a second resort to the Electors as has been proposed, and furnish a double chance at least, of avoiding an eventual resort to Congress. Precautions agst. abuses, and provisions for contingences, of which there are examples in Mr. Benton’s Report, would be very proper. In arranging the delicate task of appointing a President as little room as possible ought to be left for abortive or controvertible results.
        Would it not be well to provide, that an amendment though agreed to in time, should not take effect, until after the next election, that it may neither be, nor supposed to be, influenced by temporary considerations of any sort?
        It may be right to mention to you that in answer to a letter from Mr. Hay in 1823. and one from Mr. McDuffee in 1824. who had asked my views of their respective plans for amending the mode of appointing the Executive of the U.S. I suggested what is above sketched, with an intimation that I did not wish to be brought before the public on the occasion, as continues to be the case with me. Health & all other good wishes
        
          J M
        
       